t c memo united_states tax_court susan l bay petitioner v commissioner of internal revenue respondent docket no filed date garry m cox for petitioner lisa k hartnett for respondent memorandum findings_of_fact and opinion carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years and rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively the issue for decision is whether certain miscellaneous_itemized_deductions attributable to a grantor_trust are subject_to sec_67 findings_of_fact some of the facts have been stipulated and are so found petitioner filed timely and federal_income_tax returns she resided in omaha nebraska at the time the petition was filed petitioner is a grantor and beneficiary of the jay newlin trust the trust the trust was created on date in order to preserve financial security for the grantors more efficiently manage their investments and gain financial advantages for the beneficiaries although certain restrictions apply to distributions of corpus for federal_income_tax purposes the trust is what is commonly referred to as a grantor_trust see generally sec_671 through during the years at issue the trust corpus was valued at approximately dollar_figure million of which petitioner's interest was approximately percent the trust was administered by three trustees none of whom had any expertise in the management of a large investment portfolio in order to assist them in making financial and other investment decisions the trustees retained investment management companies accountants and attorneys the trust paid_or_incurred the expenses related to such services petitioner's proportionate shares of these expenses amounted to dollar_figure for and dollar_figure for in computing her taxable_income for each year in issue petitioner elected to itemize her deductions on schedules a included with her and federal_income_tax returns petitioner claimed her proportionate shares of the trust expenses as other miscellaneous deductions as detailed below misc expenses rent expense investment fees travel expense investment custodial fees professional fees telephone expense atty and acct fees other depreciation total dollar_figure big_number big_number big_number --- --- big_number dollar_figure big_number big_number big_number big_number big_number big_number in the notice_of_deficiency respondent reduced the totals of the above deductions by percent of petitioner's adjusted_gross_income for the appropriate year made other computational adjustments and determined the deficiencies here in dispute accordingly opinion the dispute between the parties centers around the application of sec_67 in support of the adjustments reducing the amounts of the deductions attributable to the trust respondent relies upon sec_67 which states sec_67 general_rule -- in the case of an individual the miscellaneous_itemized_deductions for any taxable_year shall be allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income petitioner argues that sec_67 controls which states in relevant part sec_67 determination of adjusted_gross_income in case of estates and trusts -- for purposes of sec_67 the adjusted_gross_income of an estate_or_trust shall be computed in the same manner as in the case of an individual except that the deductions for costs which are paid_or_incurred in connection with the administration of the estate_or_trust and which would not have been incurred if the property were not held in such trust or estate and shall be treated as allowable in arriving at adjusted_gross_income according to petitioner the expenses that gave rise to the deductions attributable to the trust were paid_or_incurred in connection with the administration of the trust relying upon o'neill v commissi994_f2d_302 6th cir revg 98_tc_227 and pointing out the fiduciary obligations imposed upon the trustees petitioner contends that the expenses would not have been incurred if the property were not held by the trust under petitioner's theory of the case because pursuant to sec_67 the expenses are taken into account in computing adjusted_gross_income the provisions of sec_67 are not applicable we turn our attention first to the status of the trust for federal_income_tax purposes in petitioner's brief as a general criticism of respondent's position and with reference to the trust restrictions on the distribution of corpus petitioner states respondent fails to note that in the instant case although the form of the trust is that of a grantor's trust in substance it is similar to an irrevocable_trust or mutual_fund according to petitioner we should consider the trust as other than a grantor_trust petitioner's reliance upon sec_67 and o'neill v commissioner supra is consistent with treating the trust as other than a grantor_trust however such treatment is inconsistent with the stipulation of facts in which petitioner agreed not only that the trust is a grantor_trust but further in apparent reliance upon sec_671 that each item_of_income and expense of the trust is reported individually by the grantor considering the trust as other than a grantor_trust is also inconsistent with the manner in which petitioner reported the items of income and deductions attributable to the trust on her and federal_income_tax returns furthermore the restrictions on the distribution of trust corpus do not as petitioner suggests remove the trust from the provisions of sec_671 see sec_677 the trust is a grantor_trust and the positions of the parties will be considered accordingly contrary to petitioner's argument sec_67 does not and cannot apply to grantor trusts because the items of income and deductions are passed through to the grantor the adjusted_gross_income of a grantor_trust in effect is not a viable notion either conceptually under the relevant statutory scheme or for reporting purposes pursuant to sec_671 petitioner as a grantor of the trust is required to include in the computation of her taxable_income the items of income deductions and credits of the trust that are attributable to her proportionate share of the trust see sec_1_671-4 income_tax regs this in fact is what she did on her and federal_income_tax returns these items are treated as though received or paid_by her instead of by the trust sec_1 1consequently we need not address the controversy between the parties regarding whether the type of expenses here in question would not have been incurred but for the fact that the property was held in trust see o'neill v commissi994_f2d_302 6th cir revg 98_tc_227 c income_tax regs because the deductions here under consideration constitute miscellaneous_itemized_deductions within the meaning of sec_67 the provisions of sec_67 are applicable the applicability of sec_67 is further supported by sec_67 which prohibits the indirect deduction through a pass-through entity of amounts which would not be allowable as a deduction if paid_or_incurred directly by an individual the trust is a pass-through entity see sec_1_67-2t temporary income_tax regs fed reg date as stated in sec_1_67-2t temporary income_tax regs fed reg date the sec_67 limitation applies to the grantor of a grantor_trust with respect to items that are paid_or_incurred by a grantor_trust and are treated as miscellaneous_itemized_deductions of the grantor if the expenses were directly paid_or_incurred by petitioner the amounts of the deductions would have to be reduced in accordance with sec_67 petitioner cannot deduct a greater amount merely because the deductions were passed through to her from the trust accordingly we hold that sec_67 is applicable to the deductions attributable to the trust and respondent's adjustments in this regard are sustained in order to reflect the foregoing decision will be entered for respondent
